Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Drawings
The drawings were received on June 2, 2022.  These drawings are acceptable.  The drawing objections are hereby withdrawn.
Specification
The amendment to the specification received on June 2, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
Applicant’s amendments and arguments, see Pages 9-10, filed June 2, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the rotary compressor claimed including specifically a roller that includes a coupling groove and that is configured to orbit in the compression chamber based on rotation of the shaft; and a vane that includes a vane hinge and a vane body, the vane hinge being configured to engage with the coupling groove and the vane body being at least partially inserted into the vane slot to divide the compression chamber into a discharge space and a suction space, wherein the vane includes a discharge-sided groove and a suction-sided groove that are disposed between the vane hinge and the vane body and that are opposite to each other with respect to a central axis of the vane, the discharge-sided groove being closer to the discharge space than the suction-sided groove, and the suction-sided groove being closer to the suction space than the discharge-sided groove, wherein a central point of the coupling groove and a central axis of the vane slot  are on a single straight line, and wherein a shape of the discharge-sided groove is asymmetrical to a shape of the suction- sided groove with respect to the central axis of the vane is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746